UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7548


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JERRY LEE JENKINS, a/k/a Jason Shane Jenkins, a/k/a Shane
Jenkins,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:98-cr-00013-JDP-1)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Lee Jenkins, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry Lee Jenkins appeals the district court’s order

denying his motion for a show cause hearing and for transport.

We   have   reviewed    the     record    and   find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.       United    States     v.     Jenkins,     No.    3:98-cr-00013-JDP-1

(N.D.W. Va. July 30, 2012; Aug. 29, 2012).                      We dispense with

oral   argument   because       the    facts    and    legal    contentions     are

adequately    presented    in    the     materials     before    this   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2